Duckworth, Justice,
concurring specially. I concur in the judgment of affirmance solely because the petitioner sought the benefit of a statute that is somewhat of a departure from the general method of binding one to a contract without his signing the same, in that the statute here relied upon makes the grantee in the deed become obligated to a third party on an obligation of the grantor in the deed. The statute, in addition to other requirements, provides that in order to bind such a grantee for the debt he must go into possession of the property. Where judgment against the grantee under such a statute is sought, the petition should allege every essential requirement of the statute; and where, as in the instant case, there is no allegation that the defendant grantee went into possession of the property, a cause of action is not alleged, and the petition was properly dismissed on general demurrer. See Trotti v. Wyly, 77 Ga. 684; Reaves v. Meredeth, 123 Ga. 444, 448 (51 S. E. 391).
I can not agree to that part of the majority opinion where it is held that the allegation of the petition that the property was conveyed to the defendant failed to allege that a deed was delivered and accepted. The opinion states that the word “conveyed” may technically mean signing, delivering, and accepting a deed, but that it has other meaning. It is my opinion that the word “conveyed” as used in the petition with.reference to real property has but one meaning, and that is that a properly executed deed was delivered and accepted by the grantee. There can be no conveyance of real estate, under our law, unless such a deed is delivered, and there can be no delivery unless there is an acceptance. I think this allegation in the petition was sufficient to aver that the deed was delivered and accepted by the defendant; and that in so far as the ruling in Federal Land Bank of Columbia v. Paschall, 180 Ga. 224 (supra), would require a contrary holding, that decision not being by a full bench, we should not follow it and should expressly disapprove it. To sustain the majority opinion in this case it is not necessary to rule on this question, because, as pointed out *212above, there was another fatal defect in the petition, which sustains the judgment of affirmance; and the ruling of the majority on the meaning of the word "conveyed” is an approval of the unsound ruling made in Federal Land Bank of Columbia v. Paschall, supra.